Walton, J.
The question is whether the Dexter & Newport railroad company is exempt from taxation other than that provided for in its charter.
We think it is. Section 15 of its charter, after providing for a tax upon its real estate, and upon its shares, and upon its net *49income above ten per cent, declares that “ no other tax than that therein provided for shall ever be levied or assessed on said corporation or any of its privileges or franchises,” and section IT, after stating that the legislature shall have the right to pass all laws necessary to compel a compliance with the provisions of the charter, adds these emphatic words, “ but not to impose any other or further duties, liabilities or obligations.”
But it is said that the legislature has a right to alter or repeal these provisions; that since the passage of the act of March 17, 1831, the legislature has the right to amend, alter or repeal all acts of incorporation, unless the act contains an express limitation to the contrary. True, but wo think here is an express limitation to the contrary. The charter does not say in so many words that it shall not be amended, altered or repealed, as some of the charters granted in this state have done; but it does most clearly and explicitly place a limitation upon the authority of the legislature to add any new duty, liability or obligation. The langnage used will admit of no other rational interpretation. A new tax— one not provided for in its charter — would, in the opinion of the court, be not only a new obligation, but one which might be made a very burdensome one.
It is also claimed that the legislature has no authority to surrender the sovereign power of taxation, — that the attempt to do so was unconstitutional and void. It is now too late to contend for such a doctrine. The supreme court of the United States has decided that when no constitutional limitation upon the power of the legislature, in this particular exists, it may create a corporation and secure to it the right of perpetual exemption from taxation, which no subsequent legislature can impair ; and while that court adheres to the doctrine, the state courts have no alternative, but submission; for it is a doctrine supposed to have its foundation in the federal constitution, which it is the duty of that court ultimately and authoritatively to interpret. The latest decisions of that court, and the only ones necessary to cite, for they cover the whole ground, are New Jersey v. Yard, 95 U. S. (5 Otto), 104, and Farrington v. Tennessee, 95 U. S. (5 Otto), 679.
*50The constitution of this state, as amended in 1875, declares that the legislature shall never, in any manner, suspend or surrender the power of taxation; but in 1853, when the charter of the Dexter & Newport railroad company was granted, it contained no such limitation upon the power of the legislature.
In State v. Maine Central Railroad, 66 Maine, 488, the court held that that road was liable to the tax assessed, under the act of 1874, c. 258, because its charter contained no express limitation to the contrary. We hold that the Dexter & New port Railroad is not liable to be taxed under that act, because its charter does contain an express limitation to the contrary.

Judgment for defendant's.

Appleton, C. J., Barrows, Daneorth, Peters and Libbey, JJ., concurred.